DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

It is noted that instant claims set uses the term “mechanism” for capturing and detection. Although not explicit verbatim as “means”, it is nevertheless treated as a substitute for “means”. Therefore, under broadest reasonable interpretation and functional equivalents, the term “capturing mechanism” will be interpreted as a substrate, tube, vial, test strip, bag,…anything that is capable of capturing some of the breath sample. As to the detection mechanism, it would be interpreted as the conventional tools such as the GC, MS, ELISA, ..etc. as recited in claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 1-2, 4-7, 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable by Trowell (US 20170045495). 


Trowell teaches capturing the breath of the subject in a breathable bag (See Figure 1). Trowell also teaches detecting the thioether compounds, such as allyl methyl sulphide, 1-methylthiopropane, (E)-1-methylthio-1-propene, and (Z)-1-methylthio-1-propen from the breath samples by detection mechanisms, e.g. gas chromatography, mass spectrometry, GCMS, LC, or antibody based analysis (See Abstract, examples and claim 1-7, 15)(read on claims 2, 4, 6-7). 

However Trowell does not explicitly teach instructing the subject for mouth washing before the test. Nevertheless it would have been prima facie obvious to one ordinary skill in the field to instruct the subject to wash his/or her mouth to reduce the unnecessary interference or background noise, e.g. garlic residue having sufficient amount of thioethers, to ensure the accuracy of the test. It is common knowledge and often practiced in the field. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings)”. 

With regard to claim 5, Trowell teaches applying the method for detecting malaria (Plasmondium infection)(see Abstract; claims 1-6).  

With regard to claim 9, Trowell teaches that at least 300 ppt methyl sulphide would be effective for the testing (See section 0109). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the level from 0.01 mg to 10 mg/cm2 for the methyl sulphide since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable 

With regard to claim 10, rinsing mouth for at least 10 seconds for cleaning is within common knowledge. 

With regard to claim 11-13, Trowell teaches using a straw (tubing) for breathing air sample into the bag.

With regard to claim 15, the substrate comprises materials of glass and organic porous polymers or Tenax or Amberlite XAD resins (see section 0091).

6.	Claim(s) 1-4, 6, 8-16 are rejected under 35 U.S.C. 103(a) as being unpatentable by Martin (US 20070249958).

Martin teaches capturing the breath of the subject in a breathable bag (See Figure 1). Martin teaches detecting Michler’s hydrol from the breath samples by detection mechanisms, e.g. gas chromatography (See section 004)(read on claims 2-4). 

However Martin does not explicitly teach instructing the subject for a mouth wash before the test. Nevertheless it would have been prima facie obvious to one ordinary skill in the field to instruct the subject to wash his/or her mouth to reduce the unnecessary interference or background noise, e.g. garlic residue having sufficient amount of thioethers, to ensure the accuracy of the test. It is a common knowledge and often practice in the field. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be 

With regard to claim 9, Martin teaches that at least 200 ppb concentration would be effective for the testing (See section 0101). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the level from 0.01 mg to 10 mg/cm2 for the Michler’s hydrol since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. At 458,105 USPQ at 236-237. “The discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art." In re Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).

With regard to claim 10, rinsing mouth for at least 10 seconds for cleaning is within common knowledge. 

With regard to claim 3, 11-14, Martin teaches using a strip wherein the carrier portion is flat and has open ends for breathing air sample for collecting followed by detecting (See Figure 1).

With regard to claim 15-16, the substrate comprises materials of fiber, cellulosic polymers, polypropylene (see section 0032).



7.	Claim 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trowell Hurst (US 4884688) and Zuk (US4208479).

Trowell reference has been discussed but Trowell does not explicitly teach (1) using mouthwash solution to clean mouth; (2) placing the necessary materials and ingredients in a kit for analysis. However, such practice is well-known and commonly performed in the field for the purpose of convenience and reproducibility for the assay. 

For instance, Hurst teaches using mouthwash solution to clean mouth (See Col. 2, line 40-42).

Furthermore, Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (col. 22, lines 20-35).  Zuk et al. further teach that this may improve assay accuracy.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mouthwash solution to have oral cleaning on the test subject as taught by Hurst and place all the necessary materials and ingredients into a kit as taught by Zuk et al. for convenience, standardization, and improved accuracy.  

8.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claims 1-4, 6, 8-16  above, and further in view of Hurst.

Martin reference has been discussed above and Martin also teaches using a kit for detecting thioether compounds (See section 0011, 13, 17-18). However Martin does not explicitly teach include a mouthwash solution for cleaning. As has been discussed above, such practice is well-known and commonly performed in the field for the testing.

For instance, Hurst teaches using mouthwash solution to clean mouth (See Col. 2, line 40-42).


With regard to claim 20, applicant is reminded that a recitation of the intended use of the claimed invention, i.e. detecting malaria, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Although the purpose of Martin reference is not directed to detect malaria, nevertheless the same Michler’s hydrol, can still be used for detecting malaria. 

					Conclusion 

9.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641